DETAILED ACTION
Notice of Pre-AIA  or At A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Due to communications filed 11/24/20 the following is a non-final office action. Claims 1-15, 17, and 24 are cancelled.  Claims 31-34 are new. Claims 16 and 24 are new. Claims 16, 18-23 and 25-34 are pending in this application.  The previous amendment has been modified to reflect claim amendments.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 16, 18-23 and 25-34 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 16-30, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite Mental Processes. The claimed invention is a method that allows for the access, storage, update and communication of electronic travel records, which is a method of concepts performed by the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating and communication of electronic travel records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating and communication of travel records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and further in view of Backof, II et al (US 20150242772 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Haque (US 20210024016 A1).

As per claim 16, Zhu et al discloses:

a machine-readable passenger token for providing a passenger ID unique for each passenger, wherein the public server and the vehicle server are nodes in a public network, and the public server is configured to record the passenger count as the number of distinct passenger IDs...during a journey identified by the journey ID, ([0067] FIG. 8 illustrates exemplary information of trip patterns 310 according to an embodiment of the present invention. As shown in FIG. 8, a trip pattern 310 has a passenger ID 700, trip ID 710, origin 720, destination 730, time range 740, service 750, and trip probability 760. In an exemplary trip shown in FIG. 8, a passenger having passenger ID 32405 used the service Train 1 to transit from Location 1 to Location 2 from 08:00:00 to 08:40:00. This trip has a trip ID of 001 and a trip probability of 90%, which is calculated in step 520. The passenger ID 700 is identified as above, the origin 720 is taken from the boarding station 220 of the transit data 200, the destination 730 is taken from the alighting station 230 of the transit data 200, and the time range 740 is developed from the boarding date/time 240 and alighting date/time 250 of the transit data 200; [0122] Step 2900 determines whether the in-station detouring service module has been initiated...If it has been initiated, then processing proceeds to step 2910 to load the processed affected passenger list from the database (the processed affected passenger list may be passed to the in-station detouring service module). At step 2920, the total number of each passengers estimated to travel to each destination in the processed affected passenger list is calculated and the destinations are sorted by the number of passengers in step 2930).

Zhu et al does not disclose a public server configured for recording a journey ID and an associated passenger count.

However, Backof, II et al, discloses in [0034] FIG. 7 is a screenshot of the portal showing an example view of ride/job details. The portal can display historical trip recreations 700, including trip route 701 and important events along the way, e.g. trip distance time, pickup and drop off locations, trip number, number of passenger, a vehicle server within the vehicle.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Backof, II et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zhu et al does not disclose that is/are read by the vehicle server over a short-range connection.

However, Grannan et al discloses in [0026] The passengers may be provided network connectivity by either wireless or wired networking. For example...a Bluetooth network link.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grannan et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zhu et al does not disclose wherein the journey ID comprises a vehicle ID and an expiration.
However, Haque (US 20210024016 A1) discloses in  [0125] A preferred embodiment secondary trip ID 404 would have a display 434 providing relevant information, such as a digital license plate number, expiration of the temporary secondary ID, or other information. When not in use or upon expiration of a digital tag, the display would be blank or display all X's. The display information may be sent directly to a computer within the ID over a wireless network, or the ID may be paired with the mobile computing device carried by the driver of the vehicle, such as a smart phone. The driver may receive texts from the central server relating to the secondary ID, such as options to renew or end a temporary subscription to the ID. Fines could be automatically applied if a driver allows a tag to expire. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haque the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Zhu et al does not disclose wherein the machine-readable passenger token is a personal card associated with the passenger.

However, Grannan et al discloses in [0034] The unique identifiers extracted at block 503 include, but are not limited to... credit card number.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grannan et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Zhu et al does not disclose wherein the short-range connection is a wireless short-range network.

However, Grannan et al discloses in [0026] The passengers may be provided network connectivity by either wireless or wired networking. For example...a Bluetooth network link.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grannan et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and further in view of Backof, II et al (US 20150242772 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Haque (US 20210024016 A1), and further in view of Zlatarev (US 20120260330 Al).

As per claim 22, Zhu et al does not disclose wherein the machine-readable passenger token is a user terminal forming a node in the public network and comprising a private key and a corresponding public key.

However, Zlatarev discloses in [0023] User computer 110 may store security credentials, such as a certificate, security token, a private key/public key pair.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Zlatarev in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Zhu et al does not disclose wherein the user terminal further comprises a digitally signed certificate containing its public key and one passenger ID.

However, Zlatarev discloses in [0029] In general, a certificate may provide a way to implement authentication. A user can authenticate itself to a system by presenting his certificate, which binds his public key to his identity (e.g., user ID, name or subject of the certificate). A certification authority, after authenticating the identity of a subject, may digitally sign the certificate using its private key, thereby incorporating its signature into the certificate. In one example, a certificate authority may calculate a digital signature by computing the message digest of the certificate and encrypting it with its private key.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Zlatarev in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24, 26, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Haque (US 20210024016 A1).

As per claim 24, Zhu et al discloses:

creating a data structure 'journey' identified by a unique journey ID and comprising an empty passenger list in a digital storage medium; reading a passenger ID from a machine-readable passenger token; submitting the passenger ID , ([0067] FIG. 8 illustrates exemplary information of trip patterns 310 according to an embodiment of the present invention. As shown in FIG. 8, a trip pattern 310 has a passenger ID 700, trip ID 710, origin 720, destination 730, time range 740, service 750, and trip probability 760. In an exemplary trip shown in FIG. 8, a passenger having passenger ID 32405 used the service Train 1 to transit from Location 1 to Location 2 from 08:00:00 to 08:40:00. This trip has a trip ID of 001 and a trip probability of 90%, which is calculated in step 520. The passenger ID 700 is identified as above, the origin 720 is taken from the boarding station 220 of the transit data 200, the destination 730 is taken from the alighting station 230 of the transit data 200, and the time range 740 is developed from the boarding date/time 240 and alighting date/time 250 of the transit data 200; [0122] Step 2900 determines whether the in-station detouring service module has been initiated...If it has been initiated, then processing proceeds to step 2910 to load the processed affected passenger list from the database (the processed affected passenger list may be passed to the in-station detouring service module). At step 2920, the total number of each passengers estimated to travel to each destination in the processed affected passenger list is calculated and the destinations are sorted by the number of passengers in step 2930)

adding a distinct passenger ID to the passenger list, ([0115] As shown in FIG. 29, a trip pattern response includes an encrypted ID 2600, a destination 2610, an arrival time 2620, and a probability value 2630... the generated trip pattern response includes the encrypted passenger ID encrypted in step 2450, and the destination and arrival time of the found trip pattern in step 2430...Using this information, it can be estimated that the passenger will go to another destination beyond the destination included in the affected passenger list 2010);

submitting the journey ID and a number of distinct passenger IDs to a public server over a public network, ([0122] Step 2900 determines whether the in-station detouring service module has been initiated...If it has been initiated, then processing proceeds to step 2910 to load the processed affected passenger list from the database (the processed affected passenger list may be passed to the in-station detouring service module). At step 2920, the total number of each passengers estimated to travel to each destination in the processed affected passenger list is calculated and the destinations are sorted by the number of passengers in step 2930....Subsequently, at step 2940, the transit information is searched for detours for each of the top N number of destinations (N is a predetermined integer) using processes described with respect to the detour request processing module 1500 of the first embodiment. Therefore, the most popular destinations are determined. Once the detour for the top number N of destinations is acquired, the detours and top destinations are displayed by the in-station detouring service module on a display... the detouring service provider retains the sensitive information and displays the detours on its own board which is located at stations/locations for affected passengers to view...)

Zhu et al does not disclose over a short-range connection to a vehicle server within the vehicle. However, Grannan et al discloses in [0026] The passengers may be provided network connectivity by either wireless or wired networking. For example...a Bluetooth network link.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grannan et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zhu et al does not disclose wherein the journey ID comprises a vehicle ID and an expiration.
However, Haque (US 20210024016 A1) discloses in  [0125] A preferred embodiment secondary trip ID 404 would have a display 434 providing relevant information, such as a digital license plate number, expiration of the temporary secondary ID, or other information. When not in use or upon expiration of a digital tag, the display would be blank or display all X's. The display information may be sent directly to a computer within the ID over a wireless network, or the ID may be paired with the mobile computing device carried by the driver of the vehicle, such as a smart phone. The driver may receive texts from the central server relating to the secondary ID, such as options to renew or end a temporary subscription to the ID. Fines could be automatically applied if a driver allows a tag to expire. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haque the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Zhu discloses:

wherein reading the passenger ID includes authenticating the passenger, ([0050] The present invention utilizes transit data of each passenger, which is collected and stored by each operator. FIG. 2 is an exemplary table illustrating the transit data 0200 recorded by using a smart card (i.e., non-contact integrated circuit cards or contact integrated circuit card) for a passenger when the passenger uses a service provided by an operator at a ticket gate of a station, for example. As is well known, smart cards are used in a plurality of applications and contexts such as identification, authentication).

As per claim 30, Zhu et al discloses:
wherein each message transmitted over the public network and/or the short-range connection is encrypted with a sender's private key or a recipient's public key, ([0106] The encrypted passenger ID 2300 is the ID of a passenger encrypted in step 2220.).
Claims 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Haque (US 20210024016 A1), and further in view of Willard et al (US 20150242944 Al).

As per claim 25, Zhu et al does not disclose wherein creating data structure 'journey' includes storing a vehicle ID and local connection data in the public server.

However, Willard et al discloses in [0023] The ability to calculate driving distance via use of a GIS also affords an opportunity to calculate the carbon footprint of the trip and the cost of the corresponding carbon offset. (The Vehicle Identification Number or the year, make, and model of the car also is needed to calculate the carbon footprint.) These facts can then be presented as part of the response to an availability message so that corporate or retail customers who have carbon neutral initiatives can factor these metrics into their transportation decisions.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Willard et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 31-33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Haque (US 20210024016 A1), and further in view of Willard et al (US 20150242944 Al), and further in view of BARREIRA et al (US 20180122155 A1.
As per claim 31, Zhu et al does not disclose:
further comprising determining by the public server a passenger count in a passenger vehicle travelling on a high occupancy vehicle (HOV) lane.
However, BARREIRA et al (US 20180122155 A1)discloses in [0058] In an embodiment, communication device 402, positioned in the vehicle, is operative to communicate a total number of passengers to a toll collecting hardware system during the trip, while the vehicle is travelling, for example by storing data in electronic data storage, and transmitting the information using a transmitter to a receiver alongside the roadway. In a variation thereof, the application 200 within the device 300 of the driver computes the total number of passengers based on sensor data transmitted by the other devices within the vehicle 300 to the device 300 of the driver. Alternatively, device 402 receives data from all devices 300 in the vehicle, and carries out the data comparison to determine probably occupancy within the vehicle. Whether a device 300 of the driver, or another device 300 communicates to device 402, an ad hoc network can be created among all devices 300 within the vehicle for communicating data, for example using BLUETOOTH or WiFi, or any other communication protocol available within the vehicle. Alternatively, device 402 transmits raw data to server 700, and server 700 performs the calculations to compare the data from each device 300. Discrepancies or mismatches of the data among the various devices 300, whether reported to server 700, verified by server 700, or calculated by server 700. In an embodiment, server 700 communicates vehicle occupancy data to an HOV lane inspection system or toll booth device to inform a system of operator of the validated number of passengers in a particular vehicle. This reporting can be carried out during the trip, or can be provided later, and fees can be calculated based on the actual occupancy, based on the number of devices 300 which have matching data, and or data which matches the driver’s data, within predetermined limits. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA et al (US 20180122155 A1) in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 32, Zhu et al does not disclose:
further comprising determining by the public server to collect a fee for travelling on the HOV lane.
However, BARREIRA et al discloses in [0058] In an embodiment, server 700 communicates vehicle occupancy data to an HOV lane inspection system or toll booth device to inform a system of operator of the validated number of passengers in a particular vehicle. This reporting can be carried out during the trip, or can be provided later, and fees can be calculated based on the actual occupancy.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 33, Zhu et al does not disclose:
further comprising determining by the public server to record a violator of the HOV lane.
However, BARREIRA et al discloses in [0042] Such a "binary" yes/no, clearly the same/clearly not the same relationship between sensory data of two different devices can be sufficient, in accordance with the disclosure, for making a determination that indeed, the devices were travelling within the same ambient environment, and therefore were likely to be within the same vehicle when the sensor data was obtained. In this manner…determining an occupancy count for arriving at an HOV toll or toll violation, this may be sufficiently accurate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA et al in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Willard et al (US 20150242944 Al), and further in view of MIYAMOTO (US 20180157922 A1 ).
As per claim 34, Zhu et al does not disclose further comprising determining by the public server to provide a passenger discount based on a passenger count.
However, MIYAMOTO (US 20180157922 A1 ) discloses in [0002] In recent years, a high occupancy vehicle (HOV) system, which discounts tolls depending on the number of passengers of a vehicle or permits passage of a road only to a vehicle with the passenger number exceeding a predetermined number, has been used.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by MIYAMOTO in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and further in view of Backof, II et al (US 20150242772 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Hupp (DE 4322160 Al).

As per claim 18,19, Zhu et al does not disclose, wherein the vehicle server is a process running in a secure device mounted in the vehicle/wherein the vehicle server is a process running in a driver's mobile terminal.

However, Hupp discloses in the Abstract Text: "The method involves mounting a processor based item of equipment (1) in road vehicle, e.g. public bus, to monitor the occupancy of passenger. A detector system (6) identifies the boarding and leaving of passengers. A display (10) indicates the number of passengers and the distance. A card reader is provided for tickets. All relevant data, such as distance, time, power consumption, journey number, etc. is stored in memory."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hupp in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and further in view of Backof, II et al (US 20150242772 Al), and in further view of Grannan et al (US 20080270686 Al), and further in view of Abhyanker (US 20160027307 Al).

As per claim 27, Zhu does not disclose: issuing a receipt for the journey.

However, Abhyanker discloses in [0534] An example embodiment will now be described. OiaCar, Inc. (www.oiacar.com) may be a non-profit corporation and charity that provides scholarships to children of Taxi drivers. OiaCar's technology may allow anyone (e.g., the renter 114) to request a ride via mobile app (e.g. an app on the renter device 505), text message, or the web. Drivers (e.g., operator 303 of the private vehicle 104) may arrive curbside (e.g., the pick-up location) in just minutes, the user (e.g., the renter 114) may be able to track the arrival of their ride. The renter 114 may receive a text message when the renter's 114 driver (e.g., operator 301) arrives, the credit card on file may be charged after the renter 114's ride, and the renter 114 may receive an email, a text message, and/or a push notification receipt detailing the ride).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Abhyanker in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, Zhu does not disclose: requesting an end of journey before an expiration.

However, Abhyanker discloses in [0198], The bi-directional communication indicator 619 may enable the renter 114 to communicate with other renters of the live broadcast 616 and/or the user making the broadcast. The update may be automatically deleted at a specified automobile sharing alert expiration time 629.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Abhyanker in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 29, Zhu does not disclose:
recording the journey ID and passenger count in the public server and deleting private data from the public server and vehicle server.

However, Abhyanker discloses [0168] A diligence module 205 may permit participating owners of the private vehicles in the dispatch server 100 to see previous ratings, comments, reviews, prescreen questions, and/or background checks of across a plurality of renters applying for a plurality private vehicle rentals through the dispatch server 100 such that different operator of the private vehicles benefit from previous diligence of at one of previous ratings, comments, reviews, prescreen questions, and/or background checks by participating operator of the private vehicles with each renter that has previously rented through the dispatch server. A criteria module 203 may process a criteria associated with an automotive listing data 102 including a description, a photograph, a video, a rental fee, a category, a vehicle make, a vehicle model, and/or a functional status. A crowd-sourced moderation algorithm 204 may permit multiple neighbors in a geospatial area to determine what content contributed to the dispatch server 100 persists and/or which may be deleted. A predictable behavior algorithm 211 may calculate and/or declare the available state of the private vehicle 104.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Abhyanker in the systems of Zhu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive. 
Applicant disagrees with Examiner’s 101 rejection and argues that the claim is not merely a law of nature, a natural phenomenon or merely an abstract idea.  Applicant points out Enfish which argues that i8ts claimed self-referential table for a computer database was an improvement in an existing technology and thus not directed to an abstract idea. Applicant further states that the claimed invention provides an improvement in an existing technology and also a technical solution to a technological problem, which makes the claimed invention more than a mere abstract idea and patent eligible.  However, Examiner respectfully disagrees. The claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like a pubic server or vehicle server, or machine-readable passenger token do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of monitoring passenger count data. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 
Applicant also argues that the claimed invention solves a security problem by creating a novel journey ID comprising a vehicle ID and expiration.  However, Examiner respectfully disagrees.  This journey ID comprising a vehicle ID and expiration is merely a mental process since it deals with the observation journey ID data and furthermore, the evaluation of the journey ID to determine the vehicle ID and expiration, which is an abstract idea.  At most, the claims require that these abstract ideas be executed on a generic computer, and do not amount to significantly more than a mere abstract idea as Examiner argues. 

Applicant’s arguments, see arguments/remarks, filed 11/24/20, with respect to the rejection(s) of claim(s) 16, 20, 21 being rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20160018231 Al), and further in view of Backof, II et al (US 20150242772 Al), and in further view of Grannan et al (US 20080270686 Al).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Haque (US 20210024016 A1).  Likewise, claims 18-19, 22-23 and 25-34 is/are now rejected in further view of Haque (US 20210024016 A1).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
February 16, 2021
/Akiba K Robinson/
Primary Examiner, Art Unit 3628